Memorandum Opinion. Defendant was convicted by the court sitting without a jury of larceny from the person. Defendant was placed on three years probation, the first six months to be served in the Detroit House of Correction. Defendant was at all times represented by counsel.
Defendant appeals as of right. The people have filed a motion to affirm the conviction and sentence.
Upon study of the briefs and records, it is manifest that the issues raised on appeal are so unsubstantial as to need no argument or formal submission.
Accordingly, the motion to affirm is granted.